Citation Nr: 1508316	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  14-41 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected pension benefits, to include special monthly pension based on the need for aid and attendance, in the amount of $44,215 for the period from December 1, 1999, to June 26, 2006, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from December 1951 to July 1954.  In an August 2011 decision, he was determined to be not competent to handle disbursement of funds received from VA.  The appellant, in her capacity as his spouse, has been appointed as his fiduciary.  

This matter is on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

While the original amount of indebtedness was $142,574, the record indicates that $37,469 has already been recouped by VA and, following a supplemental decision by the Committee on Waivers in August 2014, repayment in the amount of $60,890 was waived for the period since June 26, 2006.  Therefore, the issue on appeal relates to the accrued debt for the period prior to June 26, 2006, as is listed above.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The overpayment of VA disability compensation benefits was an unjust enrichment to the Veteran (money he was never entitled), continued collection of the indebtedness would not defeat the purpose VA pension benefits or be otherwise inequitable, and the Veteran was at fault in the creation of the overpayment.

CONCLUSION OF LAW

The overpayment of nonservice-connected pension benefits, to include special monthly pension based on the need for aid and attendance, in the amount of $44,215 for the period from December 1, 1999, to June 26, 2006, was an unjust enrichment, and recovery of the overpayment of VA benefits for this period of time is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the evidence of record, the Veteran was granted entitlement to nonservice-connected pension in an August 1995 rating decision.  However, the relevant period on appeal does not begin until December 1, 1999.  

In a January 3, 2001, letter, the Veteran submitted a statement indicating that he was married with no other dependents.  While he stated that he received $405 per month for the year 2000, he also stated that his spouse, the appellant, did not receive any income.  

In a correspondence from June 26, 2006, the Veteran and appellant requested that VA send the Veteran's payment information to an auto dealership in order to secure a loan.  However, this letter revealed to VA that the appellant had also been receiving income since 1999, which should have been offset against the Veteran's pension.  Further investigation into the appellant's income history revealed that she had been receiving sufficient income that an overpayment has been generated for the period on appeal in the amount of $44,215.  




Validity of Overpayment

The Board must first consider whether a valid debt has been created before considering whether the Veteran may be entitled to waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956(a), 1.962 (2014)

Because nonservice-connected pension and special monthly pension are need-based programs, the maximum allowable pension rate (MAPR) as prescribed by law is offset by the Veteran's countable income, which includes income from most sources, including any eligible dependents.  Such sources typically include regular earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may also be reduced from the Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.  Nonrecurring income or expenses (i.e. a transaction on a one-time basis) will be annualized over a 12-month period receipt of the income or the expense.  38 C.F.R. §§ 3.271(c), 3.272(h) (2014).

As an initial matter, there has been no dispute that the Veteran meets the basic requirements for nonservice-connected pension and special monthly pension on a factual basis, and that the only issue in dispute is whether his countable income precludes the payment of any actual monetary benefits.  Additionally, neither the Veteran nor the appellant has disputed asserted that they both received income from the Social Security Association (SSA) during the entire period on appeal.  

Audits performed on the pension the Veteran has received during the period on appeal reveals that, because of the SSA income of he and his spouse, he received VA benefits in excess of that he was entitled to in the average amount of $6,805 per year for approximately 6 and a half years.  Again, neither the Veteran nor the appellant has disputed receiving this income.  Therefore, the Board agrees with the Pension Management Center's calculation that an overpayment in the amount of $44,215 has been validly created.

Waiver of Overpayment

Having found that the debt has been validly created, the Board must next consider whether repayment of the incurred debt should be waived.  Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received the benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2014).

The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the VA's right of debt recovery.  The elements for consideration are: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 38 C.F.R. § 1.965(a) (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in favor of the claimant in each such issue.  38 U.S.C.A. § 5107(b) (West 2014).

In this case, the Board concludes that repayment of the $44,215 debt does not violate any sort of equity and good conscience.  As an initial matter, when the Veteran submitted a report of income in January 2001, he specifically denied that the appellant received any income whatsoever.  Subsequent information has shown that this is simply incorrect.  While there are no other reports of income of record that were submitted by the Veteran or the appellant, there has also not been any indication that VA was aware that the appellant also received SSA benefits during this time.  Moreover, it appears that both the Veteran and appellant would have been aware of this fact.  Indeed, based on a letter from November 26, 2007, VA believed the Veteran's countable income to be $486 per month which, as future audits have indicated, was less than half of what he actually received.  

The Board has strongly considered whether recouping these benefits would defeat the purpose for which the benefits were intended and whether this would cause undue hardship.  Special consideration has been given to the Veteran's and appellant's advanced age in conjunction with the fact that the Veteran is incompetent to handle his own funds.  However, it should be pointed out that VA has already waived repayment of $60,890 in benefits that the Veteran was not legally entitled to.

It is important for the Veteran to understand that the Veteran was never, at any point, entitled to the $60,890 waived - this was simply a mistake and the VA has paid for it, not the Veteran.   

That waiver, however, was based on the fact that VA had knowledge in June 2006 that it had been overpaying the Veteran.  Such was not the case prior to that time.  

Therefore, as the Veteran was unjustly enriched by receiving benefits in the amount of $44,215, and given that VA has already waived recovery of an additional $60,890 of unmerited benefits, the Board determines that it is not fundamentally unjust to require that the remaining debt be repaid.  The appeal is denied.
ORDER

A waiver of recovery of an overpayment of VA disability compensation benefits for a dependent for that portion of the debt accrued prior to October 1, 2005, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


